o f f i c e o f c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w ash i n g t o n d c date number release date uil no the honorable richard burr united_states senate washington dc dear senator burr -------------------------- conex-113835-14 i am responding to your letter dated date in which you requested confirmation of the current federal tax treatment of college athletic scholarships you also asked about the potential tax implications for athletic scholarships in light of the recent decision of a regional_office of the national labor relations board nlrb that all grant-in-aid scholarship football players at northwestern university fall within the definition of employees under the national labor relations act regarding the nlrb decision whether an individual is treated as an employee for labor law purposes is not controlling of whether the individual is an employee for federal tax purposes accordingly the nlrb decision does not control the tax treatment of athletic scholarships the treatment of scholarships for federal_income_tax purposes is governed by the internal_revenue_code code sec_117 of the code allows a taxpayer to exclude a qualified_scholarship from gross_income a qualified_scholarship means any amount received by an individual as a scholarship to the extent the individual establishes that in accordance with the conditions of the grant such amount was used for qualified_tuition_and_related_expenses sec_117 of the code qualified_tuition_and_related_expenses means tuition and fees required for enrollment or attendance of a student at an educational_organization and fees books supplies and equipment required for courses of instruction at such an educational_organization in general a qualified_scholarship does not include that portion of any amount which represents payment for teaching research or other services by the student required as a condition of receiving the qualified_scholarship sec_117 of the code conex-113835-14 it has long been the position of the internal_revenue_service that athletic scholarships can qualify for exclusion from income under sec_117 revrul_77_263 1977_2_cb_47 addresses the tax treatment of athletic scholarships where the student athlete is expected to participate in the sport and the scholarship is not cancelled in event the student cannot participate and the student is not required to engage in any other activities in lieu of participating in the sport the ruling holds that the athletic scholarship awarded by the university is primarily to aid the recipients in pursuing their studies and therefore is excludable under sec_117 i hope this information is helpful i am sending a similar letter to --------------------- if you have any questions please contact me or a member of your staff can contact ------------ -------- ---------- ----------------------- at ----- ------------ sincerely john a koskinen
